VOTING AND EXCHANGE TRUST AGREEMENT




THIS AGREEMENT is dated for reference March 28, 2013.




AMONG:




MARILYNJEAN HOLDINGS INC., a corporation existing under the laws of British
Columbia (“ExchangeCo”)




AND




FUTURE ENERGY CORP., a corporation existing under the laws of the State of
Nevada (“Parent”)




AND




CHESTER KU, a business person resident in the Province of British Columbia
(“Trustee”)




WHEREAS:




A.

Pursuant to a share exchange agreement (the “Share Exchange Agreement”) dated
for reference March 25, 2013 among Parent, ExchangeCo, MarilynJean Media Inc.
(the “Company”) and the shareholders of the Company, ExchangeCo has agreed to
issue exchangeable shares (the “Exchangeable Shares”) to certain holders of
common shares of the Company pursuant to the acquisition of common shares of the
Company contemplated by the Share Exchange Agreement; and




B.

Pursuant to the Share Exchange Agreement, Parent and ExchangeCo have agreed to
execute a voting and exchange trust agreement substantially in the form of this
Agreement; and




THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:




ARTICLE 1

DEFINITIONS AND INTERPRETATION




2.1

Definitions




In this Agreement, the following terms shall have the following meanings:




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.




“Assignee” has the meaning ascribed to that term in Section 12.3.




“Authorized Person” has the meaning ascribed to that term in Section 6.16.




“Automatic Exchange Rights” means the benefit of the obligation of Parent to
effect the automatic exchange of Parent Common Shares for Exchangeable Shares
pursuant to Section 5.13.




“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Parent and the Parent Affiliates.




“Beneficiary Votes” has the meaning ascribed to that term in Section 4.2.





--------------------------------------------------------------------------------

2







“Board of Directors” means the Board of Directors of ExchangeCo or Parent, as
the case may be.




“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.




“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.




“Current Market Price” means, in respect of a Parent Common Share on any date,
the Canadian Dollar Equivalent of the average of the closing prices of Parent
Common Shares during a period of 20 consecutive trading days ending not more
than three trading days before such date on the OTC Bulletin Board, or, if the
Parent Common Shares are not then quoted on the OTC Bulletin Board, on such
other stock exchange or automated quotation system on which the Parent Common
Shares are listed or quoted, as the case may be, as may be selected by the Board
of Directors of Parent for such purpose; provided, however, that if in the
opinion of the Board of Directors of Parent the public distribution or trading
activity of Parent Common Shares during such period does not create a market
which reflects the fair market value of a Parent Common Shares, then the Current
Market Price of a Parent Common Share shall be determined by the Board of
Directors of Parent, in good faith and in its sole discretion, and provided
further that any such selection, opinion or determination by the Board of
Directors of Parent shall be conclusive and binding.




“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.




“Exchange Right” has the meaning ascribed to that term in Section 5.1.




“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of ExchangeCo having the rights, privileges, restrictions
and conditions set forth in the Exchangeable Share Provisions.




“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares as set forth in Schedule J of
the Share Exchange Agreement.




“Exchangeable Share Support Agreement” means the exchangeable share support
agreement dated for reference March 28, 2013 between ExchangeCo and Parent.




“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal).




“Indemnified Parties” has the meaning ascribed to that term in Section 8.1.




“Insolvency Event” means the institution by ExchangeCo of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of
ExchangeCo to the institution of bankruptcy, insolvency or winding-up
proceedings against ExchangeCo, or the filing of a petition, answer or consent
seeking dissolution or winding-up under any bankruptcy, insolvency or analogous
laws, including without limitation the Companies Creditors Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.




“Liquidation Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.





--------------------------------------------------------------------------------

3







“Liquidation Event” has the meaning ascribed to that term in Section 5.13(b).




“Liquidation Event Effective Date” has the meaning ascribed to that term in
Section 5.13(c).




“List” has the meaning ascribed to that term in Section 4.6.




“Officer’s Certificate” means, with respect to Parent or ExchangeCo, as the case
may be, a certificate signed by any one of the authorized signatories of Parent
or ExchangeCo, as the case may be.




“Parent Affiliates” means Affiliates of Parent.




“Parent Common Share” means a share of common stock, par value U.S. $0.001 per
share, in the capital of Parent, and any other security into which such share
may be changed.




“Parent Consent” has the meaning ascribed to that term in Section 4.2.




“Parent Meeting” has the meaning ascribed to that term in Section 4.2.




“Parent Special Voting Shares” means the shares of special voting stock of
Parent, par value U.S.$0.001 outstanding from time to time, the shares of which
entitle the holder of record to an equal number of votes of Parent Common Shares
on a one Parent Special Voting Share for one Parent Common Share basis at
meetings of holders of Parent Common Shares which number of Parent Special
Voting Shares shall be equal to the number of Exchangeable Shares issued and
outstanding from time to time (other than Exchangeable Shares held by Parent and
Parent Affiliates).




“Parent Successor” has the meaning ascribed to that term in Section 10.1.




“Person” means any individual, Entity or Governmental Body.




“Redemption Call Right” has the meaning ascribed to that term in the Share
Exchange Agreement.




“Retracted Shares” has the meaning ascribed to that term in Section 5.7.




“Retraction Call Right” has the meaning ascribed to that term in the
Exchangeable Share Provisions.




“Share Exchange Agreement” means the agreement dated for reference March 25,
2013 among Parent, ExchangeCo and the Company and certain shareholders of the
Company, as amended, supplemented and/or restated in accordance therewith,
providing for, among other things, the acquisition of common shares of the
Company.




“Trust” means the trust created by this Agreement.




“Trust Estate” means the Parent Special Voting Shares, any other securities, the
Exchange Right, the Automatic Exchange Rights and any money or other property
which may be held by Trustee from time to time pursuant to this trust agreement.




“Trustee” means Chester Ku, or such other Person or other Entity that Parent and
the Company choose and, subject to the provisions of Article 9, includes any
successor trust company.




“Voting Rights” means the voting rights attached to the Parent Special Voting
Shares as set forth in Article 4.




2.2

Interpretation Not Affected by Headings, etc.




The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and should not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.





--------------------------------------------------------------------------------

4







2.3

Number, Gender, etc.




Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.




2.4

Date for any Action




If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.




ARTICLE 3

PURPOSE OF AGREEMENT




4.1

Establishment of Trust




The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. Trustee will hold the Parent Special Voting
Shares in order to enable Trustee to execute the Voting Rights and will hold the
Exchange Right and the Automatic Exchange Rights in order to enable Trustee to
exercise such rights, in each case as Trustee for and on behalf of the
Beneficiaries as provided in this Agreement.




ARTICLE 5

PARENT SPECIAL VOTING SHARES




6.1

Issue and Ownership of the Parent Special Voting Shares




Parent hereby issues to and deposits with Trustee, the Parent Special Voting
Shares to be hereafter held of record by Trustee as Trustee for and on behalf
of, and for the use and benefit of, the Beneficiaries and in accordance with the
provisions of this Agreement. Parent hereby acknowledges receipt from Trustee as
Trustee for and on behalf of the Beneficiaries of good and valuable
consideration (and the adequacy thereof) for the issuance of the Parent Special
Voting Shares by Parent to Trustee. During the term of the Trust and subject to
the terms and conditions of this Agreement, Trustee shall possess and be vested
with full legal ownership of the Parent Special Voting Shares and shall be
entitled to exercise all of the rights and powers of an owner with respect to
the Parent Special Voting Shares provided that Trustee shall:




(a)

hold the Parent Special Voting Shares and the legal title thereto as Trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

(b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Shares and the Parent Special Voting Shares shall not be used or disposed of by
Trustee for any purpose other than the purposes for which this Trust is created
pursuant to this Agreement.




6.2

Legended Share Certificates




ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of their right to instruct
Trustee with respect to the exercise of the Voting Rights in respect of the
Exchangeable Shares of the Beneficiaries.




6.3

Safe Keeping of Certificate




The certificate representing the Parent Special Voting Shares shall at all times
be held in safe keeping by Trustee or its duly authorized agent.








--------------------------------------------------------------------------------

5







ARTICLE 7

EXERCISE OF VOTING RIGHTS




8.1

Voting Rights

Trustee, as the holder of record of the Parent Special Voting Shares, shall be
entitled to vote in person or by proxy the Parent Special Voting Shares on any
matters, questions, proposals or propositions whatsoever that may properly come
before the holders of Parent Common Shares at a Parent Meeting or in connection
with a Parent Consent. The Voting Rights shall be and remain vested in and
exercised by Trustee. Subject to Section 6.14:




(a)

Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and

(b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, Trustee shall not
exercise or permit the exercise of such Voting Rights.




8.2

Number of Votes




With respect to all meetings of stockholders of Parent at which holders of
Parent Common Shares are entitled to vote (each, a “Parent Meeting”) and with
respect to all written consents sought by Parent from its stockholders including
the holders of Parent Common Shares (each, a “Parent Consent”), each Beneficiary
shall be entitled to instruct Trustee to cast and exercise one of the votes
comprised in the Voting Rights for each Exchangeable Share owned of record by
such Beneficiary on the record date established by Parent or by applicable law
for such Parent Meeting or Parent Consent, as the case may be (the “Beneficiary
Votes”), in respect of each matter, question, proposal or proposition to be
voted on at such Parent Meeting or in connection with such Parent Consent.




8.3

Mailings to Stockholders




With respect to each Parent Meeting and Parent Consent, Trustee will mail or
cause to be mailed (or otherwise communicate in the same manner as Parent
utilizes in communications to holders of Parent Common Shares subject to Trustee
being advised in writing of that method and its ability to provide that method
of communication) to each of the Beneficiaries named in the List referred to in
Section 4.6, the following materials (such mailing or communication to commence
on the same day as the mailing (or other communication) is commenced by Parent
to its stockholders or, if later, promptly after receipt by Trustee of such
materials):




(a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

(b)

a statement that such Beneficiary is entitled to instruct Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant to Section 4.7, to attend such Parent Meeting and to
exercise personally the Beneficiary Votes thereat;

(c)

a statement as to the manner in which such instructions may be given to Trustee,
including an express indication that instructions may be given to Trustee to
give:




(i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

(ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;




(d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

(e)

a form of direction whereby the Beneficiary may instruct Trustee as to voting
and otherwise as contemplated herein; and

(f)

a statement of the time and date by which such instructions must be received by
Trustee in order to be binding upon it, which, in the case of a Parent Meeting,
shall be not later than the close of business on the second Business Day prior
to such meeting, and of the method for revoking or amending such instructions.





--------------------------------------------------------------------------------

6







For the purpose of determining Beneficiary Votes to which a Beneficiary is
entitled in respect of any Parent Meeting or Parent Consent, the number of
Exchangeable Shares owned of record by the Beneficiary shall be determined at
the close of business on the record date established by Parent or by applicable
law for purposes of determining stockholders entitled to vote at such Parent
Meeting or sign such Parent Consent. Parent will notify Trustee of any decision
of the Board of Directors of Parent with respect to the calling of any Parent
Meeting or with respect to the seeking of any Parent Consent and shall provide
all necessary information and materials to Trustee in each case promptly and in
any event in sufficient time to enable Trustee to perform its obligations
contemplated by this Section 4.3.




8.4

Copies of Stockholder Information




Parent will deliver to Trustee copies of all proxy materials (including notices
of Parent Meetings but excluding proxies to vote Parent Common Shares),
information statements, reports (including without limitation, all interim and
annual financial statements) and other written communications that, in each
case, are to be distributed from time to time to holders of Parent Common Shares
in sufficient quantities and in sufficient time so as to enable Trustee to send
those materials to each Beneficiary at the same time as such materials are first
sent to holders of Parent Common Shares. Trustee will mail or otherwise send to
each Beneficiary, at the expense of Parent, copies of all such materials (and
all materials specifically directed to the Beneficiaries or to Trustee for the
benefit of the Beneficiaries by Parent) received by Trustee from Parent and will
use its best efforts to mail or otherwise send such materials contemporaneously
with the sending by Parent or its designee of such materials to holders of
Parent Common Shares. Trustee will also make available for inspection by any
Beneficiary at Trustee’s principal corporate trust office in the City of
Vancouver during the regular business hours of Trustee all proxy materials,
information statements, reports and other written communications that are:




(a)

received by Trustee as the registered holder of the Parent Special Voting Shares
and made available by Parent generally to the holders of Parent Common Shares;
or

(b)

specifically directed to the Beneficiaries or to Trustee for the benefit of the
Beneficiaries by Parent.




8.5

Other Materials




As soon as reasonably practicable after receipt by Parent or stockholders of
Parent (if such receipt is known by Parent) of any material sent or given by or
on behalf of a third party to holders of Parent Common Shares generally,
including without limitation, dissident proxy and information circulars (and
related information and material) and tender and exchange offer circulars (and
related information and material), Parent shall use its reasonable efforts to
obtain and deliver to Trustee copies thereof in sufficient quantities so as to
enable Trustee to forward such material (unless the same has been provided
directly to Beneficiaries by such third party) to each Beneficiary as soon as
possible thereafter. As soon as reasonably practicable after receipt thereof,
Trustee will mail or otherwise send to each Beneficiary, at the expense of
Parent, copies of all such materials received by Trustee from Parent. Trustee
will also make available for inspection by any Beneficiary at Trustee’s
principal corporate trust office in the City of Vancouver during the regular
business hours of Trustee copies of all such materials.




8.6

List of Persons Entitled to Vote




ExchangeCo shall, (a) prior to each annual general and special Parent Meeting or
the seeking of any Parent Consent and (b) forthwith upon each request made at
any time by Trustee in writing, prepare or cause to be prepared a list (a
“List”) of the names and addresses of the Beneficiaries arranged in alphabetical
order (and, if requested, arranged by jurisdiction of residence) and showing the
number of Exchangeable Shares held of record by each such Beneficiary, in each
case at the close of business on the date specified by Trustee in such request
or, in the case of a List prepared in connection with a Parent Meeting or a
Parent Consent, at the close of business on the record date established by
Parent or pursuant to applicable law for determining the holders of Parent
Common Shares entitled to receive notice of and/or to vote at such Parent
Meeting or to give consent in connection with such Parent Consent. Each such
List shall be delivered to Trustee promptly after receipt by ExchangeCo of such
request or the record date for such meeting or seeking of consent, as the case
may be, and in any event within sufficient time to enable Trustee to perform its
obligations under this Agreement. Parent agrees to give ExchangeCo notice (with
a copy to Trustee) of the calling of any Parent Meeting or the seeking of any
Parent Consent, together with the record dates therefor, sufficiently prior to
the date of the calling of such meeting or seeking of such consent so as to
enable ExchangeCo to perform its obligations under this Section 4.6.  Parent, in
consultation with Exchangeco and the Trustee, shall maintain the share registry
for the Parent Special Voting Shares and undertake all acts and execute all
documents that are necessary to adjust the number of Parent Special Voting
Shares so that, at all times, the number of Parent Special Voting Shares issued
and outstanding is equal to the number of Exchangeable Shares issued and
outstanding from time to time.





--------------------------------------------------------------------------------

7







8.7

Entitlement to Direct Votes




Any Beneficiary named in a List prepared in connection with any Parent Meeting
or Parent Consent will be entitled (a) to instruct Trustee in the manner
described in Section 4.3 with respect to the exercise of the Beneficiary Votes
to which such Beneficiary is entitled or (b) to attend such meeting and
personally exercise thereat, as the proxy of Trustee, the Beneficiary Votes to
which such Beneficiary is entitled.




8.8

Voting by Trustee, and Attendance of Trustee Representative at Meeting




(a)

In connection with each Parent Meeting and Parent Consent, Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions); provided, however, that such
written instructions are received by Trustee from the Beneficiary prior to the
time and date fixed by Trustee for receipt of such instruction in the notice
given by Trustee to the Beneficiary pursuant to Section 4.3.

(b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
Trustee shall cause a representative who is empowered by it to sign and deliver,
on behalf of Trustee, proxies for Voting Rights to attend each Parent Meeting.
Upon submission by a Beneficiary (or its designee) of identification
satisfactory to Trustee’s representative, and at the Beneficiary’s request, such
representative shall sign and deliver to such Beneficiary (or its designee) a
proxy to exercise personally the Beneficiary Votes as to which such Beneficiary
is otherwise entitled hereunder to direct the vote, if such Beneficiary either
(i) has not previously given Trustee instructions pursuant to Section 4.3 in
respect of such meeting or (ii) submits to such representative written
revocation of any such previous instructions. At such meeting, the Beneficiary
exercising such Beneficiary Votes shall have the same rights as Trustee to speak
at the meeting in favour of any matter, question, proposal or proposition, to
vote by way of ballot at the meeting in respect of any matter, question,
proposal or proposition, and to vote at such meeting by way of a show of hands
in respect of any matter, question or proposition.




8.9

Distribution of Written Materials




Any written materials distributed by Trustee pursuant to this Agreement shall be
sent by mail (or otherwise communicated in the same manner as Parent utilizes in
communications to holders of Parent Common Shares subject to Trustee being
advised in writing of that method of communication and its ability to provide
that method of communication) to each Beneficiary at its address as shown on the
books of ExchangeCo. ExchangeCo shall provide or cause to be provided to Trustee
for this purpose, on a timely basis and without charge or other expense:




(a)

a current List; and

(b)

upon the request of Trustee, mailing labels to enable Trustee to carry out its
duties under this Agreement.




8.10

Termination of Voting Rights




All of the rights of a Beneficiary with respect to the Beneficiary Votes
exercisable in respect of the Exchangeable Shares held by such Beneficiary,
including the right to instruct Trustee as to the voting of or to vote
personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
Trustee of the certificates representing such Exchangeable Shares in connection
with the exercise by the Beneficiary of the Exchange Right or the occurrence of
the automatic exchange of Exchangeable Shares for Parent Common Shares, as
specified in Article 5 (unless, in either case, Parent shall not have delivered
the requisite Parent Common Shares issuable in exchange for the Exchangeable
Shares to Trustee for delivery to the Beneficiaries), or upon the redemption of
Exchangeable Shares pursuant to Article 6 or 7 of the Exchangeable Share
Provisions, or upon the effective date of the liquidation, dissolution or
winding-up of ExchangeCo pursuant to Article 5 of the Exchangeable Share
Provisions, or upon the purchase of Exchangeable Shares from the holder thereof
by ExchangeCo pursuant to the exercise by ExchangeCo of the Retraction Call
Right, the Redemption Call Right or the Liquidation Call Right.





--------------------------------------------------------------------------------

8







ARTICLE 9

EXCHANGE RIGHT AND AUTOMATIC EXCHANGE




10.1

Grant and Ownership of the Exchange Right




Parent hereby grants to Trustee as Trustee for and on behalf of, and for the use
and benefit of, the Beneficiaries the right (the “Exchange Right”), exercisable
upon the occurrence and during the continuance of an Insolvency Event, to
require Parent to purchase from each or any Beneficiary all or any part of the
Exchangeable Shares held by the Beneficiary and the Automatic Exchange Rights,
all in accordance with the provisions of this Agreement. Parent hereby
acknowledges receipt from Trustee as Trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Parent to
Trustee. During the term of the Trust and subject to the terms and conditions of
this Agreement, Trustee shall possess and be vested with full legal ownership of
the Exchange Right and the Automatic Exchange Rights and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Exchange
Right and the Automatic Exchange Rights, provided that Trustee shall:




(a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as Trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

(b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and Trustee shall not exercise any such rights for any purpose
other than the purposes for which the Trust is created pursuant to this
Agreement.




10.2

Legended Share Certificates




ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of:




(a)

their right to instruct Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary;

(b)

the Automatic Exchange Rights; and

(c)

any additional rights or restrictions required under applicable laws.




10.3

General Exercise of Exchange Right




The Exchange Right shall be and remain vested in and exercisable by Trustee.
Subject to Section 6.14, Trustee shall exercise the Exchange Right only on the
basis of instructions received pursuant to this Article 5 from Beneficiaries
entitled to instruct Trustee as to the exercise thereof. To the extent that no
instructions are received from a Beneficiary with respect to the Exchange Right,
Trustee shall not exercise or permit the exercise of the Exchange Right.




10.4

Purchase Price




The purchase price payable by Parent for each Exchangeable Share to be purchased
by Parent under the Exchange Right shall be an amount per share equal to (a) the
Current Market Price of a Parent Common Share on the last Business Day prior to
the day of closing of the purchase and sale of such Exchangeable Share under the
Exchange Right, which shall be satisfied in full by Parent causing to be sent to
such holder one Parent Common Share; plus (b) to the extent not paid by
ExchangeCo, an additional amount equivalent to the full amount of all declared
and unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the closing of the purchase and
sale. In connection with each exercise of the Exchange Right, Parent shall
provide to Trustee an Officer’s Certificate setting forth the calculation of the
purchase price for each Exchangeable Share. The purchase price for each such
Exchangeable Share so purchased may be satisfied only by Parent issuing and
delivering or causing to be delivered to Trustee, on behalf of the relevant
Beneficiary, one Parent Common Share and on the applicable payment date a cheque
for the balance, if any, of the purchase price without interest (but less any
amounts withheld pursuant to Section 5.14).





--------------------------------------------------------------------------------

9







10.5

Exercise Instructions




Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct Trustee to exercise the Exchange Right with respect to all or any
part of the Exchangeable Shares registered in the name of such Beneficiary on
the books of ExchangeCo. To cause the exercise of the Exchange Right by Trustee,
the Beneficiary shall deliver to Trustee, in person or by certified or
registered mail, at its principal corporate trust office in Vancouver, British
Columbia or at such other places in Canada as Trustee may from time to time
designate by written notice to the Beneficiaries, the certificates representing
the Exchangeable Shares which such Beneficiary desires Parent to purchase, duly
endorsed in blank for transfer, and accompanied by such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
applicable laws and the constating documents of ExchangeCo and such additional
documents and instruments as Trustee, Parent or ExchangeCo may reasonably
require together with (a) a duly completed form of notice of exercise of the
Exchange Right, contained on the reverse of or attached to the Exchangeable
Share certificates, stating (i) that the Beneficiary thereby instructs Trustee
to exercise the Exchange Right so as to require Parent to purchase from the
Beneficiary the number of Exchangeable Shares specified therein, (ii) that such
Beneficiary has good title to and owns all such Exchangeable Shares to be
acquired by Parent free and clear of all liens, claims, security interests,
adverse claims and encumbrances, (iii) the names in which the certificates
representing Parent Common Shares issuable in connection with the exercise of
the Exchange Right are to be issued, and (iv) the names and addresses of the
Persons to whom such new certificates should be delivered; and (b) payment (or
evidence satisfactory to Trustee, ExchangeCo and Parent of payment) of the taxes
(if any) payable as contemplated by Section 5.8 of this Agreement. If only a
part of the Exchangeable Shares represented by any certificate or certificates
delivered to Trustee are to be purchased by Parent under the Exchange Right, a
new certificate for the balance of such Exchangeable Shares shall be issued to
the holder at the expense of ExchangeCo.




10.6

Delivery of Parent Common Shares; Effect of Exercise




Promptly after receipt of the certificates representing the Exchangeable Shares
which the Beneficiary desires Parent to purchase under the Exchange Right,
together with such documents and instruments of transfer and a duly completed
form of notice of exercise of the Exchange Right (and payment of taxes, if any,
payable as contemplated by Section 5.8 or evidence thereof), duly endorsed for
transfer to Parent, Trustee shall notify Parent and ExchangeCo of its receipt of
the same, which notice to Parent and ExchangeCo shall constitute exercise of the
Exchange Right by Trustee on behalf of the holder of such Exchangeable Shares,
and Parent shall promptly thereafter deliver or cause to be delivered to
Trustee, for delivery to the Beneficiary of such Exchangeable Shares (or to such
other Persons, if any, properly designated by such Beneficiary) the number of
Parent Common Shares issuable in connection with the exercise of the Exchange
Right, and on the applicable payment date cheques for the balance, if any, of
the total purchase price therefor without interest (but less any amounts
withheld pursuant to Section 5.14; provided, however, that no such delivery
shall be made unless and until the Beneficiary requesting the same shall have
paid (or provided evidence satisfactory to Trustee, ExchangeCo and Parent of the
payment of) the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement. Immediately upon the giving of notice by Trustee to Parent and
ExchangeCo of the exercise of the Exchange Right as provided in this Section
5.6, the closing of the transaction of purchase and sale contemplated by the
Exchange Right shall be deemed to have occurred and the holder of such
Exchangeable Shares shall be deemed to have transferred to Parent all of such
holder’s right, title and interest in and to such Exchangeable Shares shall
cease to be a holder of such Exchangeable Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive his proportionate part of the total purchase price for those
Exchangeable Shares (together with a cheque for the balance, if any, of the
total purchase price therefor without interest (but less any amounts withheld
pursuant to Section 5.14), unless the requisite number of Parent Common Shares
is not allotted, issued and delivered by Parent to Trustee within five Business
Days of the date of the giving of such notice by Trustee and cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares is not
issued and delivered to Trustee on the applicable payment date, in which case
the rights of the Beneficiary shall remain unaffected until such Parent Common
Shares are so allotted, issued and delivered by Parent and any such cheque is
issued and delivered by Parent. Upon delivery by Parent to Trustee of such
Parent Common Shares, Trustee shall deliver such Parent Common Shares to such
Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.  Upon the due exercise of the Exchange Right, and
simultaneous with the delivery of the certificates evidencing the issuance of
the Parent Common Shares, the Parent shall effect a corresponding adjustment to
the Parent Special Voting Shares share registry to reduce the number of Parent
Special Voting Shares equal to the number of Exchangeable Shares that are
subject to such Exchange Right. Additionally, and in such circumstances, the
Trustee and the Parent shall execute and deliver all ancillary documents
necessary to effect the due return to treasury and cancellation of such Parent
Special Voting Shares, including any return to treasury agreement and duly
signed stock powers of attorney.





--------------------------------------------------------------------------------

10







10.7

Exercise of Exchange Right Subsequent to Retraction




In the event that a Beneficiary has exercised its right under Article 6 of the
Exchangeable Share Provisions to require ExchangeCo to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by ExchangeCo pursuant to Section 6.6 of the Exchangeable Share
Provisions that ExchangeCo will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that ExchangeCo shall not have exercised the Retraction Call Right with respect
to the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to ExchangeCo pursuant to Section 6.1 of
the Exchangeable Share Provisions, the retraction request will constitute and
will be deemed to constitute notice from the Beneficiary to Trustee instructing
Trustee to exercise the Exchange Right with respect to those Retracted Shares
that ExchangeCo is unable to redeem. In any such event, ExchangeCo hereby agrees
with Trustee and in favour of the Beneficiary to immediately notify Trustee of
the prohibition against ExchangeCo redeeming all of the Retracted Shares and to
promptly to forward or cause to be forwarded to Trustee all relevant materials
delivered by the Beneficiary to ExchangeCo or to the transfer agent of the
Exchangeable Shares (including without limitation, a copy of the retraction
request delivered pursuant to Section 6.1 of the Exchangeable Share Provisions)
in connection with such proposed redemption of the Retracted Shares and Trustee
will thereupon exercise the Exchange Right with respect to the Retracted Shares
that ExchangeCo is not permitted to redeem and will require Parent to purchase
such shares in accordance with the provisions of this Article 5.




10.8

Stamp or Other Transfer Taxes




Upon any sale of Exchangeable Shares to Parent pursuant to the Exchange Right or
the Automatic Exchange Rights, the share certificate or certificates
representing Parent Common Shares to be delivered in connection with the payment
of the total purchase price therefor shall be issued in the name of the
Beneficiary of the Exchangeable Shares so sold or in such names as such
Beneficiary may otherwise direct in writing without charge to the holder of the
Exchangeable Shares so sold; provided, however, that such Beneficiary (a) shall
pay (and none of Parent, ExchangeCo or Trustee shall be required to pay) any
documentary, stamp, transfer or other taxes that may be payable in respect of
any transfer involved in the issuance or delivery of such shares to a Person
other than such Beneficiary or (b) shall have evidenced to the satisfaction of
Trustee, Parent and ExchangeCo that such taxes, if any, have been paid.




10.9

Notice of Insolvency Event




As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, ExchangeCo and Parent shall give written notice thereof to
Trustee. As soon as practicable following the receipt of notice from ExchangeCo
and Parent of the occurrence of an Insolvency Event, or upon Trustee becoming
aware of an Insolvency Event, Trustee will mail to each Beneficiary, at the
expense of Parent, a notice of such Insolvency Event, in the form provided by
the Parent, which notice shall contain a brief statement of the rights of the
Beneficiaries with respect to the Exchange Right.




10.10

Qualification of Parent Common Shares




Parent will in good faith expeditiously take all such reasonable actions and do
all such reasonable things as are necessary or desirable to cause all Parent
Common Shares to be delivered pursuant to the Exchange Right or the Automatic
Exchange Rights to be listed, quoted or posted for trading on all stock
exchanges and quotation systems on which outstanding Parent Common Shares have
been listed by Parent and remain listed and are quoted or posted for trading at
such time.




10.11

Parent Common Shares




Parent hereby represents, warrants and covenants that the Parent Common Shares
issuable as described herein will be duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance.




10.12

Prohibition on Voluntary Liquidation




Parent covenants that it shall not take any action relating to a voluntary
liquidation, dissolution or winding-up of ExchangeCo or its successors, prior to
the Redemption Date (as defined in the Exchangeable Share Provisions) unless
prior to such liquidation, dissolution or winding-up Parent shall have taken
such actions to ensure that it is possible for holders of Exchangeable Shares to
extend through to the Redemption Date (subject to the continuing effect of other
provisions of this Agreement which may permit the redemption or other
termination of the Exchangeable Shares prior to the Redemption Date) the
deferral of any gain incurred by such holders that would otherwise have been
recognized at the  closing of the transactions contemplated by the Share
Exchange Agreement.





--------------------------------------------------------------------------------

11







10.13

Automatic Exchange on Liquidation of Parent




(a)

Parent will give Trustee notice of each of the following events at the time set
forth below:




(i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

(ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.




(b)

As soon as practicable following receipt by Trustee from Parent of notice of any
event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or 5.13(a)(ii)
above, Trustee will give notice thereof to the Beneficiaries. Such notice shall
include a brief description of the automatic exchange of Exchangeable Shares for
Parent Common Shares provided for in Section 5.13(c).




(c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange. In connection with such
automatic exchange, Parent will provide to Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.




(d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Parent Common Shares issued pursuant to the automatic exchange
of Exchangeable Shares for Parent Common Shares and the certificates held by the
Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with Parent pursuant to such automatic exchange shall thereafter be
deemed to represent Parent Common Shares issued to the Beneficiary by Parent
pursuant to such automatic exchange. Upon the request of a Beneficiary and the
surrender by the Beneficiary of Exchangeable Share certificates deemed to
represent Parent Common Shares, duly endorsed in blank and accompanied by such
instruments of transfer as Parent may reasonably require, Parent shall deliver
or cause to be delivered to the Beneficiary certificates representing Parent
Common Shares of which the Beneficiary is the holder.





--------------------------------------------------------------------------------

12







10.14

Withholding Rights




Parent, ExchangeCo and Trustee shall be entitled to deduct and withhold from any
consideration otherwise payable under this Agreement to any holder of
Exchangeable Shares or Parent Common Shares such amounts as Parent, ExchangeCo
or Trustee is required or permitted to deduct and withhold with respect to such
payment under the Income Tax Act (Canada), the United States Internal Revenue
Code of 1986 or any provision of provincial, state, local or foreign tax law, in
each case as amended or succeeded. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes as having been paid to
the holder of the shares in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority. To the extent that the amount so required or
permitted to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, Parent,
ExchangeCo and Trustee are hereby authorized to sell or otherwise dispose of
such portion of the consideration as is necessary to provide sufficient funds to
Parent, ExchangeCo or Trustee, as the case may be, to enable it to comply with
such deduction or withholding requirement and Parent, ExchangeCo or Trustee
shall notify the holder thereof and remit to such holder any unapplied balance
of the net proceeds of such sale. Prior to making any distribution to holders of
Exchangeable Shares or Parent Common Shares, Parent or ExchangeCo, as the case
may be, shall ensure that Trustee has access to sufficient funds (by directly
providing, if necessary, such funds to Trustee) to enable Trustee to comply with
any applicable withholding taxes in connection with such consideration. In
carrying out its duties under this Section 5.14, Trustee may obtain the advice
of and assistance from such experts as Trustee may reasonably consider necessary
or advisable. If requested by Trustee, Parent shall retain such experts for
providing such advice or assistance to Trustee.




ARTICLE 11

CONCERNING THE TRUSTEE




12.1

Powers and Duties of the Trustee




The rights, powers, duties and authorities of Trustee under this Agreement, in
its capacity as Trustee of the Trust, shall include:




(a)

receipt and deposit of the Parent Special Voting Shares from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

(b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

(c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

(d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

(e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

(f)

holding title to the Trust Estate;

(g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

(h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement;

(i)

carrying out any actions and executing and delivering any documents necessary to
reflect adjustments in the number of Parent Special Voting Shares that are
issued and outstanding from time to time; and

(j)

taking such other actions and doing such other things as are specifically
provided in this Agreement.




In the exercise of such rights, powers, duties and authorities Trustee shall
have (and is granted) such incidental and additional rights, powers, duties and
authority not in conflict with any of the provisions of this Agreement as
Trustee, acting in good faith and in the reasonable exercise of its discretion,
may deem necessary, appropriate or desirable to effect the purpose of the Trust.
Any exercise of such discretionary rights, powers, duties and authorities by
Trustee shall be final, conclusive and binding upon all Persons.




Trustee in exercising its rights, powers, duties and authorities hereunder shall
act honestly and in good faith and with a view to the best interests of the
Beneficiaries and shall exercise the care, diligence and skill that a reasonably
prudent Trustee would exercise in comparable circumstances.





--------------------------------------------------------------------------------

13







The duties and obligations of Trustee shall be determined by the provisions
hereof and by the provisions of applicable law and accordingly, Trustee shall
only be responsible for the performance of such duties and obligations as it has
undertaken herein or as required by applicable law. Where the provision of
documentation to Trustee is contemplated by this Agreement, Trustee shall retain
the right not to act and shall be held not to be liable for refusing to act
unless it has received such documentation in a clear and reasonable form that
complies with the terms of this Agreement. Such documentation must not require
the exercise of any discretion or independent judgment on the part of Trustee
except as provided herein.




12.2

No Conflict of Interest




Except for any potential conflict arising from the Trustee being a holder of
Exchangeable Shares, and which potential conflict the parties hereto expressly
waive, Trustee represents to Parent and ExchangeCo that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of Trustee as a fiduciary hereunder and the role of Trustee in any
other capacity. Except for any conflict or potential conflict disclosed and
waived above, Trustee shall, within 90 days after it becomes aware that such
material conflict of interest exists, either eliminate such material conflict of
interest or resign in the manner and with the effect specified in Article 9. If,
notwithstanding the foregoing provisions of this Section 6.2, Trustee has such a
material conflict of interest, the validity and enforceability of this Agreement
shall not be affected in any manner whatsoever by reason only of the existence
of such material conflict of interest. If Trustee contravenes the foregoing
provisions of this Section 6.2, any interested party may apply to the Supreme
Court of British Columbia for an order that Trustee be replaced as Trustee
hereunder.




12.3

Dealings with Transfer Agents, Registrars, etc.




Parent and ExchangeCo irrevocably authorize Trustee, from time to time, to:




(a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

(b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in
Article 5 hereof.




Parent and ExchangeCo irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. Parent covenants that it will
supply its transfer agent with duly executed share certificates for the purpose
of completing the exercise from time to time of the Exchange Right and the
Automatic Exchange Rights in each case pursuant to Article 5 hereof.




12.4

Books and Records




Trustee shall keep available for inspection by Parent and ExchangeCo at
Trustee’s principal corporate trust office in Vancouver, British Columbia
correct and complete books and records of account relating to the Trust created
by this Agreement, including without limitation, all relevant data relating to
mailings and instructions to and from Beneficiaries and all transactions
pursuant to the Exchange Right and the Automatic Exchange Rights. On or before
July 31, 2013, and on or before January 15 in every year thereafter, so long as
the Parent Special Voting Shares are on deposit with Trustee, Trustee shall
transmit to Parent and ExchangeCo a brief report, dated as of the preceding
December 31, with respect to:




(a)

the property and funds comprising the Trust Estate as of that date;

(b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and

(c)

any action taken by Trustee in the performance of its duties under this
Agreement which it had not previously reported.





--------------------------------------------------------------------------------

14







12.5

Indemnification Prior to Certain Actions by Trustee




Trustee shall exercise any or all of the rights, duties, powers or authorities
vested in it by this Agreement at the request, order or direction of any
Beneficiary upon such Beneficiary furnishing to Trustee reasonable security,
funding or indemnity, satisfactory to Trustee, acting reasonably, against the
costs, expenses and liabilities which may be incurred by Trustee therein or
thereby, provided that no Beneficiary shall be obligated to furnish to Trustee
any such security, funding or indemnity in connection with the exercise by
Trustee of any of its rights, duties, powers and authorities with respect to the
Parent Special Voting Shares pursuant to Article 4, subject to Section 6.14, and
with respect to the Exchange Right pursuant to Article 5, subject to Section
6.14, and with respect to the Automatic Exchange Rights pursuant to Article 5,
subject to Section 6.14.




None of the provisions contained in this Agreement shall require Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security or indemnified as aforesaid.




12.6

Action of Beneficiaries




No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested Trustee to take or institute such action,
suit or proceeding and furnished Trustee with the security, funding or indemnity
referred to in Section 6.5 and Trustee shall have failed to act within a
reasonable time thereafter. In such case, but not otherwise, the Beneficiary
shall be entitled to take proceedings in any court of competent jurisdiction
such as Trustee might have taken; it being understood and intended that no one
or more Beneficiaries shall have any right in any manner whatsoever to affect,
disturb or prejudice the rights hereby created by any such action, or to enforce
any right hereunder or the Voting Rights, the Exchange Rights or the Automatic
Exchange Rights except subject to the conditions and in the manner herein
provided, and that all powers and trusts hereunder shall be exercised and all
proceedings at law shall be instituted, had and maintained by Trustee, except
only as herein provided, and in any event for the equal benefit of all
Beneficiaries.




12.7

Reliance Upon Declarations




Trustee shall not be considered to be in contravention of any its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions, lists,
mailing labels, or reports or other papers or documents furnished pursuant to
the provisions hereof or required by Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder if such
statutory declarations, certificates, opinions, lists, mailing labels or reports
or other papers or documents comply with the provisions of Section 6.8, if
applicable, and with any other applicable provisions of this Agreement.




12.8

Evidence and Authority to the Trustee




Parent and/or ExchangeCo shall furnish to Trustee evidence of compliance with
the conditions provided for in this Agreement relating to any action or step
required or permitted to be taken by Parent and/or ExchangeCo or Trustee under
this Agreement or as a result of any obligation imposed under this Agreement,
including, without limitation, in respect of the Voting Rights or the Exchange
Right or the Automatic Exchange Rights and the taking of any other action to be
taken by Trustee at the request of or on the application of Parent and/or
ExchangeCo promptly if and when:




(a)

such evidence is required by any other section of this Agreement to be furnished
to Trustee in accordance with the terms of this Section 6.8; or

(b)

Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.




Such evidence shall consist of an Officer’s Certificate of Parent and/or
ExchangeCo or a statutory declaration or a certificate made by Persons entitled
to sign an Officer’s Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.





--------------------------------------------------------------------------------

15







Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by Trustee at the request or on the application of Parent
and/or ExchangeCo, and except as otherwise specifically provided herein, such
evidence may consist of a report or opinion of any solicitor, attorney, auditor,
accountant, appraiser, valuer, engineer or other expert or any other Person
whose qualifications give authority to a statement made by him, provided that if
such report or opinion is furnished by a director, officer or employee of Parent
and/or ExchangeCo it shall be in the form of an Officer’s Certificate or a
statutory declaration.




Each statutory declaration, Officer’s Certificate, opinion or report furnished
to Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the Person giving the evidence:




(a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

(b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

(c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.




12.9

Experts, Advisers and Agents




Trustee may:




(a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by Trustee or by
Parent and/or ExchangeCo or otherwise, and may employ such assistants as may be
necessary to the proper discharge of its powers and duties and determination of
its rights hereunder and may pay proper and reasonable compensation for all such
legal and other advice or assistance as aforesaid; and

(b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.




12.10

Investment of Moneys Held by the Trustee




Unless otherwise provided in this trust agreement, any moneys held by or on
behalf of Trustee which under the terms of this trust agreement may or ought to
be invested or which may be on deposit with Trustee or which may be in the hands
of Trustee may be invested and reinvested in the name or under the control of
Trustee in securities in which, under the laws of the Province of British
Columbia, trustees are authorized to invest trust moneys, provided that such
securities are stated to mature within two years after their purchase by
Trustee, and Trustee shall so invest such moneys on the written direction of
ExchangeCo. Pending the investment of any moneys as hereinbefore provided, such
moneys may be deposited in the name of Trustee in any chartered bank in Canada
or, with the consent of ExchangeCo, in the deposit department of Trustee or any
other loan or trust company authorized to accept deposits under the laws of
Canada or any province thereof at the rate of interest then current on similar
deposits.




12.11

Trustee Not Required to Give Security




Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.




12.12

Trustee Not Bound to Act on Request




Except as in this Agreement otherwise specifically provided, Trustee shall not
be bound to act in accordance with any direction or request of Parent and/or
ExchangeCo or of the directors thereof until a duly authenticated copy of the
instrument or resolution containing such direction or request shall have been
delivered to Trustee, and Trustee shall be empowered to act upon any such copy
purporting to be authenticated and believed by Trustee to be genuine.




12.13

[Intentionally Deleted]





--------------------------------------------------------------------------------

16







12.14

Conflicting Claims




If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, Trustee may elect not to exercise any Voting Rights, Exchange
Rights or Automatic Exchange Rights subject to such conflicting claims or
demands and, in so doing, Trustee shall not be or become liable to any Person on
account of such election or its failure or refusal to comply with any such
conflicting claims or demands. Trustee shall be entitled to continue to refrain
from acting and to refuse to act until:




(a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

(b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and Trustee shall have been furnished with an executed copy of such
agreement certified to be in full force and effect.




If Trustee elects to recognize any claim or comply with any demand made by any
such adverse claimant, it may in its discretion require such claimant to furnish
such surety bond or other security satisfactory to Trustee as it shall deem
appropriate to fully indemnify it as between all conflicting claims or demands.




12.15

Acceptance of Trust




Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various Persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.




12.16

Incumbency Certificate




Each of Parent and ExchangeCo shall file with Trustee a certificate of
incumbency setting forth the names of the individuals authorized to give
instructions, directions or other instruments to Trustee (each an “Authorized
Person”), together with specimen signatures of such persons, and Trustee shall
be entitled to rely on the latest certificate of incumbency filed with it unless
it receives notice, in accordance with Section 13.3 of this Agreement, of a
change in the Authorized Persons with updated specimen signatures.




ARTICLE 13

COMPENSATION




14.1

Fees and Expenses of Trustee




Parent and ExchangeCo jointly and severally agree to pay Trustee reasonable
compensation for all of the services rendered by it under this Agreement and
will reimburse Trustee for all reasonable expenses (including taxes other than
taxes based on the net income of Trustee) and disbursements (including
reasonable travel expenses incurred by Trustee in connection with its duties
hereunder and reasonable compensation and reasonable remuneration paid by
Trustee in connection with the retainer or employment of experts, advisors and
agents under Sections 5.14 and 6.9), including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency reasonably incurred by Trustee in connection with its duties under this
Agreement; provided that Parent and ExchangeCo shall have no obligation to
reimburse Trustee for any expenses or disbursements paid, incurred or suffered
by Trustee in any suit or litigation in which Trustee is determined to have
acted in bad faith or with negligence, recklessness or wilful misconduct.
Invoices for services rendered by Trustee hereunder shall be provided to Parent,
on behalf of Parent and ExchangeCo, at the address of the Parent set forth in
Section 13.3 of this Agreement. Any amount owing or unpaid after 30 days from
the invoice date will bear interest at a rate per annum, from the expiration of
such 30 day period, equal to the then current rate charged by Trustee and shall
be payable on demand. The obligation of Parent and ExchangeCo under this Section
7.1 shall survive the resignation or removal of Trustee.





--------------------------------------------------------------------------------

17







ARTICLE 15

INDEMNIFICATION AND LIMITATION OF LIABILITY




16.1

Indemnification of Trustee




Parent and ExchangeCo jointly and severally agree to indemnify and hold harmless
Trustee and each of its directors, officers and agents appointed and acting in
accordance with this Agreement (collectively, the “Indemnified Parties”), as
applicable, against all claims, losses, damages, reasonable costs, penalties,
fines and reasonable expenses (including reasonable expenses of Trustee’s legal
counsel) which, without fraud, negligence, recklessness, wilful misconduct or
bad faith on the part of such Indemnified Party, may be paid, incurred or
suffered by the Indemnified Party by reason or as a result of Trustee’s
acceptance or administration of the Trust, its compliance with its duties set
forth in this Agreement, or any written or oral instruction delivered to Trustee
by Parent or ExchangeCo pursuant hereto.




In no case shall Parent or ExchangeCo be liable under this indemnity for any
claim against any of the Indemnified Parties unless Parent and ExchangeCo shall
be notified by Trustee of the written assertion of a claim or of any action
commenced against the Indemnified Parties, promptly after any of the Indemnified
Parties shall have received any such written assertion of a claim or shall have
been served with a summons or other first legal process giving information as to
the nature and basis of the claim. Subject to (ii) below, Parent and ExchangeCo
shall be entitled to participate at their own expense in the defence and, if
Parent and ExchangeCo so elect at any time after receipt of such notice, either
of them may assume the defence of any suit brought to enforce any such claim.
Trustee shall have the right to employ separate counsel in any such suit and
participate, in the defence thereof but the fees and expenses of such counsel
shall be at the expense of Trustee unless: (i) the employment of such counsel
has been authorized by Parent or ExchangeCo; or (ii) the named parties to any
such suit include both Trustee and Parent or ExchangeCo and Trustee shall have
been advised by counsel acceptable to Parent or ExchangeCo that there may be one
or more legal defences available to Trustee that are different from or in
addition to those available to Parent or ExchangeCo and that, in the judgment of
such counsel, would present a conflict of interest were a joint representation
to be undertaken (in which case Parent and ExchangeCo shall not have the right
to assume the defence of such suit on behalf of Trustee but shall be liable to
pay the reasonable fees and expenses of counsel for Trustee).




For certainty, the indemnity provided for in this Section 8.1 shall survive the
termination of the Agreement.




16.2

Limitation on Liability




Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this trust agreement, except to the
extent that such loss is attributable to the fraud, negligence, recklessness,
wilful misconduct or bad faith on the part of Trustee.




ARTICLE 17

CHANGE OF TRUSTEE




18.1

Resignation




Trustee, or any Trustee hereafter appointed, may at any time resign by giving
written notice of such resignation to Parent and ExchangeCo specifying the date
on which it desires to resign, provided that such notice shall not be given less
than one month before such desired resignation date unless Parent and ExchangeCo
otherwise agree and provided further that such resignation shall not take effect
until the date of the appointment of a successor Trustee and the acceptance of
such appointment by the successor Trustee. Upon receiving such notice of
resignation, Parent and ExchangeCo shall promptly appoint a successor Trustee by
written instrument in duplicate, one copy of which shall be delivered to the
resigning Trustee and one copy to the successor Trustee. Failing acceptance by a
successor Trustee of such appointment, a successor Trustee may be appointed by
an order of a court of competent jurisdiction upon application of one or more of
the parties hereto, at the expense of Parent and ExchangeCo.




18.2

Removal




Trustee, or any Trustee hereafter appointed, may (provided a successor Trustee
is appointed) be removed at any time on not less than 30 days’ prior notice by
written instrument executed by Parent and ExchangeCo, in duplicate, one copy of
which shall be delivered to Trustee so removed and one copy to the successor
Trustee.





--------------------------------------------------------------------------------

18







18.3

Successor Trustee




Any successor Trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Parent and ExchangeCo and to its predecessor Trustee
an instrument accepting such appointment. Thereupon the resignation or removal
of the predecessor Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations of its predecessor under this Agreement,
with the like effect as if originally named as Trustee in this Agreement.
However, on the written request of Parent and ExchangeCo or of the successor
Trustee, Trustee ceasing to act shall, upon payment of any amounts then due it
pursuant to the provisions of this Agreement, execute and deliver an instrument
transferring to such successor Trustee all the rights and powers of Trustee so
ceasing to act. Upon the request of any such successor Trustee, Parent,
ExchangeCo and such predecessor Trustee shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
Trustee all such rights and powers.




18.4

Notice of Successor Trustee




Upon acceptance of appointment by a successor Trustee as provided herein, Parent
and ExchangeCo shall cause to be mailed notice of the succession of such Trustee
hereunder to each Beneficiary specified in a List. If Parent or ExchangeCo shall
fail to cause such notice to be mailed within 10 days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be mailed at the expense of Parent and ExchangeCo.




ARTICLE 19

PARENT SUCCESSORS




20.1

Certain Requirements in Respect of Combination, etc.




Parent shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other Person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if such other
Person or continuing corporation (herein called the “Parent Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto to
evidence the assumption by the Parent Successor of liability for all moneys
payable and property deliverable hereunder and the covenant of such Parent
Successor to pay and deliver or cause to be delivered the same and its agreement
to observe and perform all the covenants and obligations of Parent under this
Agreement.




20.2

Vesting of Powers in Successor




Whenever the conditions of Section 10.1 have been duly observed and performed,
Trustee and, if required by Section 10.1, Parent Successor and ExchangeCo shall
execute and deliver the supplemental trust agreement provided for in Article 11
and thereupon Parent Successor shall possess and from time to time may exercise
each and every right and power of Parent under this Agreement in the name of
Parent or otherwise and any act or proceeding by any provision of this Agreement
required to be done or performed by the Board of Directors of Parent or any
officers of Parent may be done and performed with like force and effect by the
directors or officers of such Parent Successor.




20.3

Wholly-Owned Subsidiaries




Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Parent with or into Parent or
the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 10.








--------------------------------------------------------------------------------

19







ARTICLE 21

AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS




22.1

Amendments, Modifications, etc.




This Agreement may not be amended or modified except by an agreement in writing
executed by Parent, ExchangeCo and Trustee and approved by the Beneficiaries in
accordance with Section 10.2 of the Exchangeable Share Provisions.




22.2

Ministerial Amendments




Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:




(a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

(b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of Trustee (which may, for this purpose, rely on the opinion
of counsel), having in mind the best interests of the Beneficiaries, it may be
expedient to make, provided that such Boards of Directors and Trustee shall be
of the opinion that such amendments and modifications will not be prejudicial to
the interests of the Beneficiaries; or

(c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and Trustee, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that in the opinion of Trustee (which may, for this
purpose, rely on the opinion of counsel) and the Board of Directors of each of
Parent and ExchangeCo such changes or corrections will not be prejudicial to the
rights and interests of the Beneficiaries.




22.3

Meeting to Consider Amendments




ExchangeCo, at the request of Parent, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the charter documents of ExchangeCo,
the Exchangeable Share Provisions and all applicable laws.




22.4

Changes in Capital of Parent and ExchangeCo




At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Exchangeable Share Support Agreement or otherwise, as a result
of which either Parent Common Shares or the Exchangeable Shares or both are in
any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Parent Common Shares or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver a supplemental trust agreement giving effect to and evidencing such
necessary amendments and modifications.








--------------------------------------------------------------------------------

20







22.5

Execution of Supplemental Trust Agreements




No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time ExchangeCo
(when authorized by a resolution of its Board of Directors), Parent (when
authorized by a resolution of its Board of Directors) and Trustee may, subject
to the provisions of these presents, and they shall, when so directed by these
presents, execute and deliver by their proper officers, trust agreements or
other instruments supplemental hereto, which thereafter shall form part hereof,
for any one or more of the following purposes:




(a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10 and any successor Trustee in accordance with the
provisions of Article 9 and Section 12.3;

(b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of Trustee (which may, for this purpose, rely on
the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, Trustee or this Agreement; and

(c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of
Trustee (which may, for this purpose, rely on the opinion of counsel), the
rights of Trustee and Beneficiaries will not be prejudiced thereby.




ARTICLE 23

TERMINATION AND ASSIGNMENT




24.1

Term




The Trust created by this Agreement shall continue until the earliest to occur
of the following events:




(a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

(b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

(c)

21 years from the date of this Agreement.




24.2

Survival of Agreement




This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any such termination of this Agreement.




24.3

Assignment by Trustee




This Agreement may not be assigned by Trustee without the prior written consent
of Parent and ExchangeCo, not to be unreasonably withheld; provided, however,
that this Agreement may be assigned by Trustee to an Affiliate (the “Assignee”)
if (a) the Assignee executes, acknowledges and delivers to Parent and ExchangeCo
a trust agreement of other instrument(s) supplemental hereto as provided in
Article 11 to evidence the appointment of it as successor Trustee and the
acceptance by it of such appointment and the assumption by it of all the duties
and obligations of the predecessor Trustee hereunder without further amendment
hereto, and (b) Parent and ExchangeCo are provided with a certificate of a
senior officer of the Assignee in form satisfactory to them, acting reasonably,
certifying that the Assignee is authorized to carry on the business of a trust
company in each of the Provinces of Canada and is free of any material conflict
of interest in its role as fiduciary under this Agreement and in its role in any
other capacity.





--------------------------------------------------------------------------------

21







ARTICLE 25

GENERAL




26.1

Severability




If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the Agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.




26.2

Enurement




This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Beneficiaries.




26.3

Notices to Parties




All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received upon receipt when delivered by hand or two
business days after being sent by registered mail, courier, express delivery
service, facsimile or by electronic mail, provided that in each case the notice
or communication is sent to the address, facsimile telephone number or email
address set forth beneath the name of such party below:




(a)

if to ExchangeCo or Parent to:




FUTURE ENERGY CORP.

c/o MarilynJean Media Inc.

104 – 12877 76th Avenue

Surrey, British Columbia

V3W 1E6




Attention:

Jason Carvalho

Email:

jason@marilynjean.com




(b)

if to Trustee to:




Chester Ku

[Redacted]

Email:

chesterafield@gmail.com




Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof and if given by
electronic mail shall be deemed to have been given and received on the date of
effective transmittal thereof unless such day is not a Business Day in which
case it shall be deemed to have been given and received upon the immediately
following Business Day.




26.4

Notice to Beneficiaries




Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
charter documents of ExchangeCo from time to time in force in respect of notices
to shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such charter documents, the provisions of which
charter documents shall apply mutatis mutandis to notices or documents as
aforesaid sent to such Beneficiaries.




26.5

Risk of Payments by Post




Whenever payments are to be made or documents are to be sent to any Beneficiary
by Trustee or Beneficiary to Trustee, the making of such payment or sending of
such document sent through the post shall be at risk of the Parent and
ExchangeCo, in the case of payments made or documents sent by Trustee, and at
the risk of the Beneficiary, in the case of payments made or documents sent by
the Beneficiary.





--------------------------------------------------------------------------------

22







26.6

Counterparts




This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.




26.7

Fax and electronic execution




Delivery of an executed signature page to this Agreement by any party to this
Agreement by facsimile transmission and portable document format (.PDF) shall be
as effective as delivery of a manually executed copy of this Agreement by such
party.




26.8

Jurisdiction




This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.




26.9

Attornment




Parent agrees that any action or proceeding arising out of or relating to this
Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as Parent’s attorney for service of
process.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.







MARILYNJEAN HOLDINGS INC.







Per:

/s/signed____________________________







FUTURE ENERGY CORP.







Per:

/s/signed_____________________________










CHESTER KU







/s/signed

____________________________________

Name:  Chester Ku (Trustee)












